DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-14 are objected to because of the following informalities:  
Claim 9, line 7, “wherein the contact sets” should be changed to - - wherein both of the contact sets - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laurer (U. S. Patent 7,033,210).
Regarding claim 9, Laurer see figure 2 has housing 6 with plural receptacle (no numbers) contact sets (no numbers) in the receptacles, the sets connected on one side of pcb 14 and some extending upward others downward.  The terms “every other set of contacts” is readable on the top set of contacts with some of the lower set interposed therebetween.  From top right first, third and fifth sets from every other set, and on bottom from right second and fourth are integral therebetween.  Laurer discloses the claimed invention except for the contacts are not for plugs attended to single pair elements cables.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Laurer to provide such features so as to provide for type plugs of lower cost are desired.
Regarding claim 14, Laurer discloses the claimed invention except for the receptacles comprise receptacles configured for receiving the single pair Ethernet cables, wherein a gauge of each of the single pair Ethernet cables is in a range between 18 AWG and 26 AWG.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Laurer to provide such feature so as to provide to select parameter as needed for intended use.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laurer (U. S. Patent 7,033,210) in view of Viselli (U. S.  4,911,659). 
Regarding claims 12, 13, Laurer discloses the claimed invention except for further comprising a bracket for positioning the contact sets on the printed circuit board.  Viselli discloses bracket at 54 and opening in bracket 54 at 48.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Laurer to provide such features as taught by Viselli so as to provide for better attachment to pcb.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U. S. Patent 10,431,914) in view of Ezawa (U. S. Patent 6,352,446).
Regarding claim 15, Curtis, see figure 1, discloses an apparatus comprising: a housing 120 has plurality of receptacles for receiving plugs and is for attachment to pcb 100.  Curtis discloses the claimed invention except the plugs are for to single pair Ethernet cables, the receptacles integrally formed within a housing for attachment to a printed circuit board; a plurality of contact sets; and a plurality of light pipes attached to the housing and positioned adjacent to light generating devices on an upper side and a lower side of the printed circuit board when the housing is attached to the printed circuit board for transmitting light to the plugs when inserted into the receptacles.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Laurer to form receptacles for plugs with single pair Ethernet cable so as to provide for lower cost use intended.  Ezawa, see figure 1 shows use of light generating device 8 and light pipes at 330.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify such feature to all Curtis receptacles to provide status indication at each receptacle such features would be located on upper and lower sides of the pcb.
Regarding claim 20, Curtis and Ezawa disclose the claimed invention except for the receptacles are configured for receiving the single pair Ethernet cables in a cable gauge range from 18 AWG to 26 AWG.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Curtis and Ezawa to provide such feature so as to provide to select parameter as needed for intended use.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U. S. Patent 10,431,914) in view of Ezawa (U. S. Patent 6,352,446) and further in view of Viselli.  
Regarding claim 18, Curtis and Ezawa disclose the claimed invention except for further comprising a bracket for positioning the contact sets on the printed circuit board, the bracket comprising openings for receiving mounting pins for attaching the housing to the printed circuit board.  Viselli discloses a bracket at 54 and openings in bracket 54 at 48.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Curtis and Ezawa to provide such features as taught by Viselli so as to provide for better attachment to pcb.

Allowable Subject Matter
Claims 10-11, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference disclose the housing further comprises a plurality of light pipes positioned adjacent to light generating devices on an upper side and a lower side of the printed circuit board for transmitting light to the plugs when inserted into the receptacles; the contact sets are connected on one side of the printed circuit board;  further comprising mounting pins connected to the light pipes, wherein the light pipes and the mounting pins are moveable between a first position for sliding the housing onto the printed circuit board and a second position for securely connecting the housing to the printed circuit board; the light pipes comprise an upper row of light pipes for positioning adjacent an upper surface of the printed circuit board and a lower row of light pipes for positioning adjacent to a lower surface of the printed circuit board, each of the rows of light pipes movable along with mounting pins within the housing to securely attach the housing to the printed circuit board. 
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an apparatus comprising: a connector plug for attachment to a single pair Ethernet cable comprising a pair of conductors, and configured for being received in a connector receptacle, the connector plug comprising: a first end for receiving the single pair Ethernet cable; and a second end comprising a pair of contacts, each of the contacts comprising a receptacle contact interface and a conductor interface; wherein each of the contacts comprises an extension to provide an increased width between conductor gripping prongs at the conductor interface while maintaining a consistent spacing between the pair of contacts at the receptacle contact interface with connector plugs configured to mate with different gauge cables; wherein the connector plug comprises a latch for secure attachment to the receptacle and a pull cord connected to the latch and accessible when the connector plug is inserted into the receptacle with a plurality of other connector plugs for release of the connector plug” is not taught by Laurer or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831